El Juez Asociado Señou Feanoo Soto,
emitió la opinión del tribunal.
 Este fué un caso de desahucio tramitado originalmente en 'la Corte de Distrito de San Juan, Segundo Distrito. El fundamentó de dicha corte inferior para declarar sin lugar el desahucio se expone en la misma sentencia diciendo: “No existe, pues, ocupación en precario sino a virtud de un contrato, y computando el canon mensual de $1.25 por anualidades resulta una cantidad inferior a la que la Ley establece para regular la jurisdicción de esta corte en materia de juicios de desahucio.”
La demandada hace una relación de los hechos y declara que ella había arrendado el solar objeto de la demanda a Bernabé Sabalier; que pagaba a razón de $1.25 mensual; que luego la propiedad pasó al Banco de San Juan a quien pagaba el arrendamiento por conducto del demandante; que suspendió los pagos hasta que el pleito de Sabalier con el banco terminase y que aun después de adquirida la propie-dad por el demandante éste llegó a cobrar por su propio derecho un canon de arrendamiento.
El solar había pasado del Banco de San Juan a Damiana Andino y ésta lo vendió al demandante. Las escrituras de venta constan de la evidencia practicada. No aparece que traspasada la propiedad a Damiana Andino, ésta percibiera los arrendamientos. Lo esencial para la demandada fué intentar demostrar que una vez que dicha propiedad pasó al demandante por título de compra, él asumió la continua-ción del arrendamiento, cobrando un canon de arrenda-miento a la demandada. El único pasaje de la1 declaración *780de la demandada en que se trata de establecer tal extremo es el siguiente:
“P. ¿En qué fecha fué la última vez que Ud. le pagó al señor Lao Flores, como cobrador? — R. No me acuerdo, porque soy lo más bruta -en eso. P. ¿No recuerda? — R. No, señor, P. Cuando le co-bró ¿le entregó algunos recibos? — R. Sí, señor, hay algunos recibos; casi siempre los tengo. P. ¿Tiene el último recibo? — R. No sé si lo tendré, porque soy lo más olvidadiza.”
La inseguridad de tal declaración es manifiesta. No ex-plica satisfactoriamente las circunstancias que concurrieran para no haberse producido en evidencia los recibos como la mejor prueba en cuanto a la continuación del arrendamiento con el demandante. Bajo estas condiciones tenemos que sostener la presunción que establece el inciso 6 del artículo 102 de la Ley de Evidencia de que toda prueba superior babrá de ser adversa a la presentación de otra inferior. Véase además el caso de Angleró v. Fernández, 31 D.P.R. 262.

La sentencia apelada debe revocarse y dictarse otra de-clarando con lugar el desahucio.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.